DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is an ALLOWABILITY NOTICE in response to applicant’s claim amendments and arguments filed September 15, 2021.  Claims 1, 10, and 11 are currently amended.  Claims 2, 9, and 16 have been canceled.  Claims 17 and 18 are newly added.  Claims 1, 3-8, 10-15, 17, and 18 are pending review in this correspondence.

Response to Amendment
	Rejection of claims 1, 3-8, and 13-15 as being anticipated by Mansouri et al (US 2012/0090993 A1) is withdrawn in view of applicant’s amendments to claim 1.
	Rejection of claim 12 as being unpatentable over Mansouri et al (US 2012/0090993 A1) is withdrawn in view of applicant’s amendments to claim 1.

Allowable Subject Matter
Claims 1, 3-8, 10-15, 17, and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest cited prior art of reference fails to disclose or fairly teach the clot detection methods taught in claims 1, 17, and 18, wherein: the determining of the presence or absence of a clot in the measurement chamber based on the comparison of the initial and subsequent measurement results comprises comparing the difference between the initial and subsequent measurement results to a threshold and the presence of a clot is determined if the difference between the initial and subsequent measurement results is above a threshold, and/or the absence of a clot is determined if the difference between the initial and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 



/B.I.F/Examiner, Art Unit 1798                                                                                                                                                                                                        September 20, 2021

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798